Case: 22-2007    Document: 19     Page: 1   Filed: 11/04/2022




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   CHASE M. LENTZ,
                      Petitioner

                             v.

         DEPARTMENT OF THE INTERIOR,
                    Respondent
              ______________________

                        2022-2007
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-4324-16-0680-I-1.
                 ______________________

                Decided: November 4, 2022
                 ______________________

    CHASE M. LENTZ, Fresno, CA, pro se.

     JOSHUA W. MOORE, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by REGINALD
 T. BLADES, JR., BRIAN M. BOYNTON, PATRICIA M.
 MCCARTHY.
                   ______________________

    Before DYK, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
Case: 22-2007    Document: 19      Page: 2    Filed: 11/04/2022




 2                                           LENTZ V. INTERIOR



     Chase M. Lentz, a veteran, was employed as a botanist
 by the Bureau of Land Management (BLM), which is a com-
 ponent of the Department of the Interior. After he resigned
 his position, he filed a petition with the Merit Systems Pro-
 tection Board under the Uniformed Services Employment
 and Reemployment Rights Act (USERRA), complaining
 that Interior had retaliated against him for exercising his
 USERRA rights. Specifically, he alleged that his BLM su-
 pervisors provided negative references to prospective em-
 ployers in retaliation for a USERRA complaint he had filed
 with the Department of Labor, while he was working at
 BLM, asserting that he had not been selected for various
 BLM vacancies because he was a veteran.
      The Board denied Mr. Lentz relief, concluding that he
 did not prove that his pre-resignation USERRA complaint
 motivated his BLM supervisors to provide negative post-
 resignation employment references. Lentz v. Department
 of Interior, No. SF-4324-16-0680-I-1, 2022 WL 2389189
 (M.S.P.B. June 30, 2022) (Board Op.). Mr. Lentz appeals,
 arguing that the Board improperly split this appeal from
 other appeals he had pending before the Board and, in any
 event, reached an unreasonable conclusion. Because there
 was no improper bifurcation that prevented a full and fair
 adjudication of the issues Mr. Lentz raised, and because he
 has not established a basis for disturbing the Board’s fac-
 tual findings under the applicable standard of review, we
 affirm.
                               I
     Mr. Lentz worked as a GS-0430-11 botanist at BLM’s
 Field Office in Redding, California, for several years, re-
 ceiving “superior” performance appraisals in fiscal years
 2007 through 2012 and “fully successful” appraisals in
 2013 and 2014. Lentz v. Department of Interior, No. SF-
 4324-16-0680-I-1, 2016 WL 6236516 (M.S.P.B. Oct. 20,
 2016) (Initial Decision, by Administrative Judge) (AJ Op.),
 Appx. 14; see Supplemental Appendix (SAppx.) 66, 81, 95.
Case: 22-2007    Document: 19      Page: 3    Filed: 11/04/2022




 LENTZ V. INTERIOR                                          3



 Mr. Lentz’s immediate supervisor—from August 24, 2014,
 to February 13, 2015—was Ms. Acridge, the Supervisory
 Resources Management Specialist for the BLM Redding
 Field Office. AJ Op., Appx. 14; see SAppx. 51. Mr. Lentz’s
 second-level supervisor was—from September 12, 2010, to
 February 13, 2015—Ms. Mata, the Field Manager for the
 BLM Redding Field Office. AJ Op., Appx. 14; see SAppx.
 44.
     On May 15, 2014, Ms. Mata issued a letter of repri-
 mand to Mr. Lentz, charging him with “acting outside the
 scope of [his] authority” and with “conduct unbecoming.”
 AJ Op., Appx. 14 (capitalization removed); see SAppx. 88–
 98. Six months later, on November 13, 2014, Ms. Acridge
 proposed a fourteen-day suspension, invoking the same
 two types of charges, based on additional alleged miscon-
 duct. AJ Op., Appx. 14; see SAppx. 70–87. Ms. Mata partly
 sustained that proposed suspension on February 10, 2015,
 and Mr. Lentz resigned three days later. AJ Op., Appx. 14;
 see SAppx. 54–69.
      Both before and after resigning, Mr. Lentz applied for
 several positions (with BLM as well as other government
 agencies) and received job references from Ms. Mata and
 Ms. Acridge. AJ Op., Appx. 14–15. Specifically, Ms. Mata
 wrote references on Mr. Lentz’s behalf to (1) the U.S. Forest
 Service on December 17, 2013, and July 14, 2015; (2) the
 U.S. Army Corps of Engineers on April 21, 2015; and (3)
 the BLM Winnemucca Field Office on September 30, 2015.
 Id., Appx. 14; see SAppx. 44–50. Ms. Acridge provided ref-
 erences to (1) the Bureau of Reclamation on March 2, 2015;
 (2) the BLM office in Oregon on March 18, 2015; (3) the
 BLM office in Nevada on June 2, 2015; and (4) the U.S.
 Army Corps of Engineers on April 22, 2015. AJ Op., Appx.
 14–15; see SAppx. 51–53. But Mr. Lentz secured none of
 the positions for which Ms. Mata and Ms. Acridge provided
 references. AJ Op., Appx. 15.
Case: 22-2007     Document: 19      Page: 4    Filed: 11/04/2022




 4                                            LENTZ V. INTERIOR



     In December 2014, before his resignation but after Ms.
 Mata had issued the letter of reprimand and Ms. Acridge
 had proposed the suspension, Mr. Lentz filed a complaint
 with the Department of Labor, as well as several appeals
 with the Board, alleging USERRA violations. Id. Specifi-
 cally, he maintained that his non-selection for the positions
 for which he had applied was based on his military service,
 in violation of the employment protections USERRA af-
 fords to veterans. Id. Labor informed Ms. Mata of the
 USERRA claim in December 2014. Id.
     Mr. Lentz also filed a complaint with Labor—and sub-
 sequently requested referral of his claim to the Office of
 Special Counsel—after his February 2015 resignation from
 BLM. Id. He attributed his failure to obtain post-BLM
 employment to the prospective employers’ receipt of nega-
 tive references from Ms. Mata and Ms. Acridge, who, he
 alleged, wrote them in reprisal for his December 2014
 USERRA complaint. Id., Appx. 13, 15. On August 7, 2016,
 after failing to obtain relief from Labor or the Office of Spe-
 cial Counsel, Mr. Lentz filed the present appeal with the
 Board, focusing on his non-selection for positions after his
 resignation from BLM. Id.; see SAppx. 38.
     The Board administrative judge to whom the present
 appeal was assigned defined the issue raised by Mr. Lentz’s
 appeal as “[w]hether the appellant was discriminated
 against based on his prior protected USERRA activities in
 the job references issued by [his supervisors].” AJ Op.,
 Appx. 16. The parties have not disputed that statement of
 the issue. See id.
     After reciting USERRA standards, see id., and confirm-
 ing Board jurisdiction, see id., Appx. 17, the AJ evaluated
 the evidence—including the job references at issue, sworn
 declarations from Ms. Mata and Ms. Acridge, and the doc-
 uments associated with the disciplinary actions taken
 against Mr. Lentz—and concluded that none of the refer-
 ences suggested any “unlawful hostility or bias based on
Case: 22-2007     Document: 19      Page: 5    Filed: 11/04/2022




 LENTZ V. INTERIOR                                            5



 [Mr. Lentz’s] prior USERRA activity,” id., Appx. 20; see id.,
 Appx. 17–24. The AJ considered and found unpersuasive
 Mr. Lentz’s argument that specific statements in the refer-
 ences were inconsistent, contradicted by other record evi-
 dence, or otherwise not credible. See id., Appx. 19–20, 23–
 24. The AJ found that the “comments in the job references
 at issue were overall either neutral or positive,” and any
 concerns noted in the references, e.g., regarding Mr.
 Lentz’s “communication abilities[,] were well supported by
 the specific incidents cited in the notice of proposed re-
 moval.” Id., Appx. 20. Nor was the timing of the refer-
 ences, i.e., after Mr. Lentz engaged in protected USERRA
 activities, “suspicious,” as the supervisors “simply w[ere]
 responding to inquiries from third parties after [Mr. Lentz]
 had already resigned the position,” id.; see id., Appx. 24 n.4,
 and temporal proximity here did not prove the alleged mo-
 tive, id., Appx. 24. And insofar as Ms. Mata’s 2015 refer-
 ences were different from her 2013 one, she “plausibl[y]
 expla[ined]” that she had, during that interval, “perceiv[ed]
 a change in [Mr. Lentz’s] workplace attitude and de-
 meanor, as evidenced in the conflicts and communication
 issues documented in his reprimand and suspension deci-
 sion.” Id., Appx. 23. As a result, the AJ determined that
 Mr. Lentz “failed to prove by preponderant evidence that
 his protected activity under USERRA was a motivating or
 substantial factor in the agency actions at issue.” Id.,
 Appx. 24. What is more, he concluded that “even if [Mr.
 Lentz] had met his burden of proof on this issue, the agency
 nevertheless would have taken the same actions in the ab-
 sence of his protected activity, for the valid reasons de-
 scribed above.” Id.
     Mr. Lentz filed a petition for review to the full Board in
 November 2016. SAppx. 39. On June 30, 2022, the Board
 denied the petition, affirmed the AJ’s initial decision, and
 adopted that decision as the Board’s final decision. See id.;
 Board Op. at *1. The Board agreed with the AJ’s findings
 that there was “no inconsistency in the answers” in the
Case: 22-2007     Document: 19      Page: 6    Filed: 11/04/2022




 6                                            LENTZ V. INTERIOR



 references, as “the questions on the . . . separate job refer-
 ences are different,” Board Op. at *3, and that any changes
 over time in the references were more plausibly attributa-
 ble to Mr. Lentz’s changing workplace conduct than to any
 improper retaliatory motive, see id. at *4–5. The Board fur-
 ther concluded that there had been “no abuse of discretion
 by the administrative judge in considering the record as a
 whole, including the letter of reprimand and the notice and
 decision letter for [Mr. Lentz’s] suspension,” especially
 given that Mr. Lentz himself included the documents with
 his initial appeal, and the documents help “support the ex-
 planations of [Mr. Lentz’s] supervisors regarding their re-
 sponses to questions asked in the job references.” Id. at *4.
 There was thus no suggestion of unlawful bias or hostility
 based on Mr. Lentz’s past USERRA activity or that the ac-
 tivity “was a motivating or substantial factor in these iden-
 tified job references.” Id. The references instead “were
 either neutral or positive,” and while Mr. Lentz may “have
 preferred only positive references, the neutral comments
 reflect . . . valid concerns regarding his performance in spe-
 cific areas.” Id. Finally, the Board rejected Mr. Lentz’s ar-
 gument that the AJ had been biased against him. Id. at *5.
     The Board’s decision became final on June 30, 2022,
 Appx. 31, and Mr. Lentz filed a petition for review on July
 11, 2022, ECF No. 1, within the sixty days permitted by 5
 U.S.C. § 7703(b)(1)(A). We have jurisdiction under 28
 U.S.C. § 1295(a)(9).
                               II
     We must affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c). Under the substantial-evidence standard, the
 Board’s findings of fact need only be “supported by such
 relevant evidence as a reasonable mind might accept as
Case: 22-2007     Document: 19     Page: 7    Filed: 11/04/2022




 LENTZ V. INTERIOR                                           7



 adequate to support a conclusion.” Gallagher v. Depart-
 ment of Treasury, 274 F.3d 1331, 1336 (Fed. Cir. 2001) (ci-
 tation omitted). “As an appellate court,” we broadly accept
 the Board’s “credibility determinations” where they are not
 “inherently improbable or discredited by undisputed fact.”
 Pope v. United States Postal Service, 114 F.3d 1144, 1149
 (Fed. Cir. 1997) (citation omitted); see Kahn v. Department
 of Justice, 618 F.3d 1306, 1313 (Fed. Cir. 2010). 1
       USERRA provides that “[a]n employer may not dis-
 criminate in employment against or take any adverse em-
 ployment action against any person because such person
 . . . has taken an action to enforce a protection afforded any
 person under this chapter . . . or . . . has exercised a right
 provided for in this chapter.” 38 U.S.C. § 4311(b). A plain-
 tiff bringing a USERRA retaliation claim must show the
 threshold premises, i.e., an action to enforce a USERRA
 protection or exercise of a USERRA right, see, e.g., Kitlinski
 v. Merit Systems Protection Board, 857 F.3d 1374, 1381
 (Fed. Cir. 2017), and prove by a preponderance of the evi-
 dence that the USERRA-protected activity was “‘a substan-
 tial or motivating factor’ in the adverse employment
 action,” Sheehan v. Department of Navy, 240 F.3d 1009,
 1013 (Fed. Cir. 2001) (citation and footnote omitted); see
 Hayden v. Department of Air Force, 812 F.3d 1351, 1363
 (Fed. Cir. 2016) (“The standard for a retaliation claim is the
 same as that for a discrimination claim . . . .” (citing
 Sheehan, 240 F.3d at 1013)). “If this requirement is met,
 the employer then has the opportunity to come forward
 with evidence to show, by a preponderance of the evidence,
 that the employer would have taken the adverse action an-
 yway, for a valid reason.” Sheehan, 240 F.3d at 1013.




     1   Because the Board affirmed the AJ’s “initial deci-
 sion” and adopted it as “the Board’s final decision,” Board
 Op. at *1, we hereafter refer to the AJ as the Board.
Case: 22-2007     Document: 19      Page: 8    Filed: 11/04/2022




 8                                            LENTZ V. INTERIOR



                               A
      We first address Mr. Lentz’s “bifurcation” argument—
 that the Board improperly decided this appeal separately
 from other appeals he had before the Board—in particular,
 a set of appeals that were back before the Board (in consol-
 idated form) after we remanded them in Lentz v. Merit Sys-
 tems Protection Board, 876 F.3d 1380 (Fed. Cir. 2017),
 along with two other appeals with which those remanded
 appeals were consolidated in 2022, see Appx. 2. But the
 government asserts that Mr. Lentz never presented any ar-
 guments regarding consolidation or bifurcation to the
 Board, see Resp. Br. 27, and Mr. Lentz identifies nothing to
 the contrary. He has thus forfeited this argument. See
 Bosley v. Merit Systems Protection Board, 162 F.3d 665,
 668 (Fed. Cir. 1998) (“A party in an MSPB proceeding must
 raise an issue before the administrative judge if the issue
 is to be preserved for review in this court.”); see also Sistek
 v. Department of Veterans Affairs, 955 F.3d 948, 953 n.1
 (Fed. Cir. 2020) (same).
     In any event, Mr. Lentz’s argument lacks merit. He
 relies on this court’s decision in 2017 reversing the Board’s
 splitting of what he had brought as a single appeal into two
 related and overlapping cases, where that splitting preju-
 diced a full adjudication of the relevant claim. Lentz, 876
 F.3d at 1382, 1386. Here, in contrast, Mr. Lentz brought
 separate appeals in the first place. And not only did he not
 ask the Board for consolidation of the present appeal with
 those remanded in 2017 (and the two additional appeals
 with which they were later consolidated), but he has not
 shown prejudice that would justify overriding the Board’s
 exercise of its “broad discretion to control its own docket”
 and “substitut[ing] our judgment for that of the [B]oard in
 this regard.” Olivares v. Merit Systems Protection Board,
 17 F.3d 386, 388 (Fed. Cir. 1994).
     Mr. Lentz’s assertion that a lack of consolidation would
 prevent consideration of the totality of the evidence, see
Case: 22-2007    Document: 19      Page: 9    Filed: 11/04/2022




 LENTZ V. INTERIOR                                          9



 Petr. Opening Br. 3–4, is also unavailing. The appeals we
 remanded in 2017 address Mr. Lentz’s claims regarding his
 resignation, see Lentz, 876 F.3d at 1386 (reversing the
 Board’s bifurcation because both cases dealt with “involun-
 tary resignation based on alleged coercive agency actions”);
 accord Appx. 2, 9–11 (consolidating the four appeals be-
 cause all “involve the underlying allegations identified by
 the court that are relevant to the issue of the voluntariness
 of [Mr. Lentz’s] resignation”), whereas this appeal focuses
 on the job references that his supervisors provided to pro-
 spective employers after his resignation. Some overlap in
 documentary evidence does not require Board consolida-
 tion of proceedings concerned with different asserted
 wrongs. Mr. Lentz himself says: “Whether or not I was
 rightfully or wrongfully disciplined does not answer the
 question of whether or not I was retaliated against for ex-
 ercising my rights under USERRA . . . .” Petr. Opening Br.
 12.
     Relatedly, Mr. Lentz’s assertion that the Board erred
 not only by failing to order consolidation with the resigna-
 tion-related appeals but also by considering the discipli-
 nary documents in this appeal, see id. at 7, 12, provides no
 basis for vacatur. That the merits of the disciplinary ac-
 tions are at issue elsewhere does not deprive those actions
 and the conduct that prompted them of relevance here,
 where a key question is whether they, rather than an im-
 proper motive, influenced the supervisors’ later job refer-
 ences.    The Board did not abuse its discretion in
 considering this evidence, see 5 C.F.R. § 1201.41(b)(3), es-
 pecially because Mr. Lentz included those documents in his
 appeal, see Board Op. at *4.
                              B
     Mr. Lentz’s remaining arguments for disturbing the
 Board’s decision also fall short. The Board determined that
 there were two independent bases for denying relief, see AJ
 Op., Appx. 24, but Mr. Lentz challenges only one of them
Case: 22-2007     Document: 19      Page: 10     Filed: 11/04/2022




 10                                            LENTZ V. INTERIOR



 on appeal, see Petr. Opening Br. 6–12. Specifically, the
 Board determined not only that Mr. Lentz “failed to prove
 by preponderant evidence that his protected activity under
 USERRA was a motivating or substantial factor in the
 agency actions at issue” but also that “the agency neverthe-
 less would have taken the same actions in the absence of
 his protected activity, for the valid reasons described
 above,” AJ Op., Appx. 24, i.e., Mr. Lentz’s “conflicts with
 management,” id. Mr. Lentz has not challenged this sec-
 ond basis, which is supported by substantial evidence. See
 SAppx. 44 (Ms. Mata’s declaration); SAppx. 46–50 (Ms.
 Mata’s references); SAppx. 51 (Ms. Acridge’s declaration);
 SAppx. 52–53 (Ms. Acridge’s references); SAppx. 54–99
 (discipline-related documents). That unchallenged basis
 suffices to sustain the Board’s decision.
      In any event, the Board’s finding that Mr. Lentz failed
 to prove an improper motive, see Board Op. at *2–5, is sup-
 ported by substantial evidence. To establish that his su-
 pervisors had a retaliatory motive, Mr. Lentz asserts that
 (1) “factually inaccurate references . . . that have a negative
 result . . . suggest unlawful hostility or bias,” Petr. Opening
 Br. 5, and (2) “the relationship between the references and
 [his] USERRA activity,” specifically that “the responses
 came after [his] . . . activity,” is “suspicious” and shows an
 improper motive, id. at 11. We reject these asserted bases
 for setting aside the Board’s finding.
                                1
      Mr. Lentz first accuses his supervisors of “[l]ying by
 omission” and thereby providing factually inaccurate refer-
 ences, and he maintains that these inaccuracies support in-
 ferring a retaliatory motive. Id. at 4; see id. at 5–11. These
 complaints are ultimately directed to the Board’s weighing
 of facts and evaluating of witness credibility. See id. at 1
 (“In this appeal, I dispute the Board’s interpretation of the
 evidence and determinations which are discredited by un-
 disputed fact. . . . In my appeal to . . . the Board[], I raised
Case: 22-2007    Document: 19      Page: 11    Filed: 11/04/2022




 LENTZ V. INTERIOR                                          11



 the issue of factually inaccurate employment references
 given by my supervisors . . . .” (emphasis added)); contra id.
 (“This is not a request to re-weigh conflicting evidence.
 This is not a request to re-evaluate credibility determina-
 tions . . . .”). But we must defer to the Board’s evaluation
 of credibility, see Pope, 114 F.3d at 1149, and we cannot
 “reweigh evidence on appeal,” Jones v. Department of
 Health & Human Services, 834 F.3d 1361, 1369 (Fed. Cir.
 2016) (citation omitted). Here, the Board carefully weighed
 the references, disciplinary documents, and declarations by
 Mr. Lentz’s supervisors, see AJ Op., Appx. 17–24; Board
 Op. at *2–5, and substantial evidence supports the Board’s
 finding that the references were neither negative nor lies
 by omission.
      None of the “inconsistencies” identified by Mr. Lentz
 deprive the Board’s findings of substantial-evidence sup-
 port. See Petr. Opening Br. 8–11. Mr. Lentz faults Ms.
 Mata for stating that he “‘didn’t really have an opportunity
 to function in’ a leadership role,” and Ms. Acridge for stat-
 ing that she had “‘no direct experience to speak to’ regard-
 ing [his] leadership style or approach,” despite both
 supervisors having elsewhere acknowledged that his posi-
 tion “[a]s the botany team lead” involved “consensus build-
 ing to provide team leadership when given the lead in
 assignments.” Id. at 8 (citations and emphases omitted);
 see id. at 9–11 (citing supervisor statements describing him
 as “mentor/technical lead for student interns,” “lead bota-
 nist,” “program lead for botany,” “leader for projects initi-
 ated by botanical actions,” and “coordinating ‘the work of
 seasonal/temporary employees’” (emphases omitted)); see
 SAppx. 46–53 (supervisor references). That Mr. Lentz’s po-
 sition description makes references to “team leadership”
 and “botany team lead,” however, does not imply that he in
 fact had the opportunity to perform those functions. Cf.
 SAppx. 49–50 (describing Mr. Lentz’s “experience in the
 field of Program Leadership” while acknowledging that he
 has not been able to “perform in the roles described as
Case: 22-2007      Document: 19      Page: 12     Filed: 11/04/2022




 12                                             LENTZ V. INTERIOR



 above,” i.e., “lead or supervisory duties”). Nor does it imply
 that Ms. Mata and Ms. Acridge observed his performance
 of those functions, especially because Ms. Acridge had held
 her position for less than a year by the time Mr. Lentz re-
 signed and had only supervised him for two-and-a-half
 months due to him being on sick leave. See Board Op. at
 *3.
     Even if Ms. Mata and Ms. Acridge had observed Mr.
 Lentz performing leadership functions, see Petr. Opening
 Br. 10–11, their statements are still internally consistent,
 as the questions to which they responded were all phrased
 differently, see Board Op. at *3. In particular, Ms. Mata’s
 2013 reference explained the differences between the lead-
 ership skills exercised by Mr. Lentz as botany program lead
 and those required by the supervisory roles for which he
 was applying:
      Chase currently manages the botany and range
      program for the field office. . . . He does a good job
      of developing project level budgets and tracking im-
      plementation and accomplishments. . . . Chase
      needs exposure to higher level work in order to as-
      sess his potential as a supervisor and program
      lead. He has been managing his program at the
      local level and coordinates well with our state office
      but has not had the opportunity to perform in situ-
      ations that would demonstrate his abilities to be a
      first line supervisor or program lead at the Super-
      visor’s Office level. . . . During my time in the Red-
      ding Field Office Chase has only served as the
      program lead for botany, range and weeds and as
      the primary contact for several seasonal employees
      and contractors. He has not served as the official
      supervisor of record for any employees, although I
      know that he is very interested in pursuing super-
      visory positions. . . . I have not seen Chase perform
      in [any] roles [involving] . . . lead or supervisory du-
      ties . . . . With some mentoring and time to grow
Case: 22-2007     Document: 19      Page: 13    Filed: 11/04/2022




 LENTZ V. INTERIOR                                            13



     into a supervisory role he could serve in that type
     of position but has not had the chance to work on
     those roles within this office.
 SAppx. 49–50. The Board could reasonably find no contra-
 dictions here, and no inconsistencies with the references
 Ms. Mata provided after Mr. Lentz’s resignation. See
 SAppx. 46 (“I think that . . . his Leadership Skills . . . would
 improve given time, [but he] didn’t really have an oppor-
 tunity to function in that role[.]”); AJ Op., Appx. 20, 23–24;
 Board Op. at *3–5. Similarly, despite supervising Mr.
 Lentz for such a brief time, Ms. Acridge still provided pos-
 itive comments regarding his “[l]eadership capabilities”; it
 was only his “leadership style or approach” with which she
 professed to be unfamiliar. SAppx. 52–53; see Board Op. at
 *3.
      In sum, substantial evidence supports the Board’s de-
 cision to reject Mr. Lentz’s assertion “that the employment
 references provided by Mata and Acridge were not accurate
 and factual and were not honest.” Petr. Opening Br. 4.
 And because these references were not factually inaccu-
 rate, they do not demand an inference of “unlawful hostility
 or bias.” Id. at 5.
                                2
      As proof of an improper motive, Mr. Lentz further
 points to the fact that the references were provided only
 after he had engaged in protected USERRA activity. See
 id. at 11–12. But the Board properly found that mere tem-
 poral proximity is insufficient here. See AJ Op., Appx. 24.
 A USERRA retaliation claim necessarily arises only after
 a claimant has engaged in a protected USERRA activity, so
 the fact that “the responses came after [Mr. Lentz’s] pro-
 tected USERRA activity,” Petr. Opening Br. 11, does not
 alone show improper motive, especially given that Ms.
 Mata and Ms. Acridge were “simply . . . responding to in-
 quiries from third parties,” AJ Op., Appx. 20; see id., Appx.
 24 n.4. Mr. Lentz has not alleged anything else to compel
Case: 22-2007     Document: 19      Page: 14     Filed: 11/04/2022




 14                                            LENTZ V. INTERIOR



 an inference that Ms. Mata or Ms. Acridge had acted with
 a retaliatory motive. He has never identified, for instance,
 any “inconsistencies between the proffered reason and
 other actions of the employer,” his “employer’s expressed
 hostility towards members protected by the statute to-
 gether with knowledge of [Mr. Lentz’s] . . . activity,” or
 “disparate treatment of certain employees compared to
 other employees with similar work records or offenses.”
 Sheehan, 240 F.3d at 1014.
                              III
    For the foregoing reasons, we affirm the decision of the
 Board.
      The parties shall bear their own costs.
                         AFFIRMED